           2:19-cv-02321-JES # 6      Page 1 of 4                                                 E-FILED
                                                                     Monday, 20 April, 2020 12:40:53 PM
                                                                          Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

DANIEL GARZA,                               )
  Plaintiff,                                )
                                            )
   vs.                                      )       No. 19-2321
                                            )
WEXFORD HEALTH SOURCES,                     )
INC., et. al.,                              )
  Defendants.                               )

                                  MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

         This cause is before the Court for merit review of the Plaintiff’s complaint and

consideration of Plaintiff’s motions for leave to proceed in forma pauperis and for

appointment of counsel. [3, 5].

         The Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s complaint,

and through such process to identify and dismiss any legally insufficient claim, or the

entire action if warranted. A claim is legally insufficient if it “(1) is frivolous, malicious,

or fails to state a claim upon which relief may be granted; or (2) seeks monetary relief

from a defendant who is immune from such relief.” 28 U.S.C. §1915A.

         Plaintiff, a pro se prisoner, claims Defendants Wexford Health Sources, Nurse

Alicia Pearson, Healthcare Administrator Tammy Wilson, Dr. Justin Young, Healthcare

Administrator Lisa Hopp, and Dr. Steven Kotterman violated his constitutional rights at

both Danville and Lincoln Correctional Centers. Specifically, Plaintiff says the

Defendants were deliberately indifferent to his serious medical condition, a hernia.


                                                1
         2:19-cv-02321-JES # 6        Page 2 of 4



       Plaintiff alleges his hernia continued to grow, impact his daily life, and increase

in pain. Plaintiff outlines his various interactions with the named Defendants from

December 16, 2017 to the present. Plaintiff alleges Nurse Pearson refused to refer him

to a doctor despite his complaints and obvious pain. The remaining Defendants

provided the wrong hernia belt, refused corrective surgery, or continued with a course

of treatment which was clearly not effective. Plaintiff has also alleged Wexford had a

policy and practice of delaying or failing to approve hernia surgery in order to save

costs. Plaintiff has adequately alleged an Eighth Amendment violation against each of

the named Defendants.

       The Court notes Plaintiff was told both doctors and health care administrators

had the ability to approve the needed surgery. The Court must take Plaintiff’s factual

allegations as true for the purpose of notice pleading, but Plaintiff is advised it is

unlikely the administrators had this authority. See Turley v. Rednour, 729 F.3d 645, 649

(7th Cir. 2013). Typically, only doctors and Wexford can approve surgery while a

Health Care Administrator then schedules the appointment. Nonetheless, Plaintiff may

proceed with his claims at this early juncture.

       Plaintiff has also filed a Motion for Recruitment of Counsel. [5]. Plaintiff has no

constitutional right to the appointment of counsel. In addition, the Court cannot

require an attorney to accept pro bono appointment in a civil case. Instead, the most the

Court can do is ask for volunteer counsel. See Jackson v. County of McLean, 953 F.2d 1070,

1071 (7th Cir. 1992).



                                              2
         2:19-cv-02321-JES # 6        Page 3 of 4



       In considering Plaintiff’s motion, the Court must ask two questions: “(1) has the

indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so; and if so, (2) given the difficulty of the case, does the plaintiff

appear competent to litigate it himself?” Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007),

citing Farmer v. Haas, 990 F.2d 319, 322 (7th Cir. 1993). Plaintiff has not demonstrated any

attempt to find counsel on his own such as a list of attorneys contacted or a copy of

letters sent or received. Therefore, his motion is denied with leave to renew. [5]

       Finally, Plaintiff has filed a motion for leave to proceed IFP. [3]. Plaintiff claims

he has not received any income from any source over the last 12 months, but Plaintiff

admits he has $585 in a checking or savings account. [3]. Nonetheless, Plaintiff’s Prison

Trust Fund Account indicates he received $4,069 in income during the six months

before he filed his complaint or an average of $678 per month. The money was received

in gifts or income from his prison job which Plaintiff neglected to include in his

motion.[4].

       Plaintiff is reminded any motion filed with the Court must contain accurate,

truthful information. Intentionally misleading the Court could result in sanctions or an

inability to proceed IFP. Plaintiff will not be sanctioned since he provided the copies of

his Trust Fund Ledgers. However, Plaintiff appears to be capable of paying the filing

fee and therefore his motion to proceed IFP is denied. [3]. Plaintiff must pay the full

$400 filing fee in full within 21 days or his case will be dismissed in its entirety without

prejudice.

       IT IS THEREFORE ORDERED:

                                              3
        2:19-cv-02321-JES # 6        Page 4 of 4



      1) Pursuant to its merit review of the complaint under 28 U.S.C. § 1915A, the

      Court finds the Plaintiff alleges Defendants Wexford Health Sources, Nurse

      Alicia Pearson, Healthcare Administrator Tammy Wilson, Dr. Justin Young,

      Healthcare Administrator Lisa Hopp, and Dr. Steven Kotterman violated his

      constitutional rights at both Danville and Lincoln Correctional Centers when

      they were deliberately indifferent to his serious medical condition, a hernia. The

      claim against Wexford is an official capacity claim and all other claims are

      individual capacity claims. Any additional claims shall not be included in the

      case, except at the Court’s discretion on motion by a party for good cause shown

      or pursuant to Federal Rule of Civil Procedure 15.

      2) Plaintiff’s motion for appointment of counsel is denied with leave to renew.

      [5].

      3) Plaintiff’s motion for leave to proceed IFP is denied. [3]. Plaintiff must pay the

      $400 filing fee in full within 21 days or on or before May 11, 2020 or his case will

      be dismissed in its entirety without prejudice.

      4) The Court will direct the Clerk of the Court to attempt service of process on

      the Defendants only after Plaintiff has paid the filing fee in full.

ENTERED this 20th day of April, 2020.


                                 s/James E. Shadid
                   ____________________________________________
                                JAMES E. SHADID
                         UNITED STATES DISTRICT JUDGE




                                             4
